    Case 19-05898-5-SWH                   Doc 12 Filed 12/27/19 Entered 12/27/19 08:27:18         Page 1 of 1
VAN−019 Deficiency Notice − Petitions (BNC) − Rev. 07/08/2019

                              UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF NORTH CAROLINA
                                                         Wilmington Division

IN RE:
Marian Dubar                                                      CASE NO.: 19−05898−5−SWH
( debtor has no known aliases )
24214 Andrew Jackson Hwy E                                        DATE FILED: December 26, 2019
Bolton, NC 28423
                                                                  CHAPTER: 13




                                                            AMENDED
                                                        DEFICIENCY NOTICE

To: Marian Dubar
The above referenced petition has been filed. In order for the case to be administered, it is necessary that
the item(s) described below be filed by January 9, 2020 .

Declaration Concerning Debtors Schedules, Schedules A − J, Statement of Affairs and Statement of
Current Monthly Income The petition must be signed by the debtor(s),

Pursuant to §521(i)(1) of the Bankruptcy Code, this case may be automatically dismissed effective on the
46th day after the date of the filing of the petition if the above listed deficiency is not corrected. Should the
case be dismissed and the debtor(s) file another petition within one year, the automatic stay may be limited
to 30 days or may not go into effect absent a motion and order imposing or extending the automatic stay.

The Chapter 13 plan must be filed by January 9, 2020 .

The Summary of Your Assets and Liabilities and Certain Statistical Information must be filed by January
9, 2020 .

The Certificate of Completion of pre−petition Credit Counseling Course must be filed by January 9, 2020 .

Pursuant to Bankruptcy Rule 1008, all petitions, lists, schedules, statements, and amendments should be
verified or contain an unsworn declaration as provided in 28 U.S.C. 1746.

The three day mailing period as provided for under Rule 9006(f), Federal Rules of Bankruptcy Procedure,
does not apply.

DATED: December 27, 2019

                                                                  Ahronda Crossman
                                                                  Deputy Clerk
